                                Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 1 of 13



                       1   VEDDER PRICE (CA), LLP
                       2   DEBORAH A. HEDLEY (SB# 276826)
                           dhedley@vedderprice.com
                       3   1925 Century Park East, Suite 1900
                       4   Los Angeles, California 90067
                           T: +1 424-204-7700, F: +1 424-204-7702
                       5

                       6   VEDDER PRICE P.C.
                           BRYAN K. CLARK
                       7   (motion to appear pro hac vice forthcoming)
                       8   bclark@vedderprice.com
                           222 N. LaSalle Street
                       9   Chicago, Illinois 60601
                      10   T: +1 312-609-7500, F: +1 312-609-5005
                      11   Attorneys for plaintiff A Plus Tree, Inc.
                      12
                                             UNITED STATES DISTRICT COURT
                      13                  NORTHERN DISTRICT OF CALIFORNIA
                      14   A PLUS TREE, INC.,                Case No. 3:21-cv-1949
                      15                 Plaintiff,                      COMPLAINT FOR INJUNCTIVE
                      16
                                                                         RELIEF AND DAMAGES:
                           v.
                      17                                                 (1) VIOLATION OF COMPUTER
                           ATLAS TREE SURGERY, INC. and                  FRAUD AND ABUSE ACT
                      18   GRACE KIDD,                                   (2) VIOLATION OF CAL. PENAL
                      19                                                 CODE § 502
                                         Defendants.
                                                                          (3) VIOLATION OF
                      20
                                                                         CALIFORNIA’S UNFAIR
                      21                                                 COMPETITION LAW
                                                                         (4) INTENTIONAL
                      22
                                                                         INTERFERENCE WITH
                      23                                                 CONTRACTUAL RELATIONS
                                                                         (4) INTENTIONAL
                      24
                                                                         INTERFERENCE WITH
                      25                                                 PROSPECTIVE ECONOMIC
                                                                         RELATIONS
                      26
                                                                         (6) CONVERSION
                      27
                                                                         DEMAND FOR JURY TRIAL
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                           COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 2 of 13



                       1         A Plus Tree, Inc. (“A Plus”), by and through its attorneys, files this Complaint
                       2   against defendants Atlas Tree Surgery, Inc. (“Atlas”) and Grace Kidd (“Kidd”) for
                       3   (1) violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030;
                       4   (2) violation of California Penal Code § 502; (3) violation of California’s Unfair
                       5   Competition Law (“UCL”), California Business and Professions Code §§ 17200-
                       6   17209; (4) intentional interference with contractual relations; (5) intentional
                       7   interference with prospective economic relations; and (6) conversion. In support of
                       8   its Complaint, A Plus states as follows:
                       9                                      INTRODUCTION
                      10         1.        A Plus is a leading provider of urban forest management and
                      11   sustainability services.
                      12         2.        Kidd is a former A Plus employee who left A Plus in July 2020 and went
                      13   to work as Regional Manager for Atlas.
                      14         3.        Atlas is a direct competitor of A Plus, often bidding for the same jobs
                      15   and pitching for the same clients.
                      16         4.        Since leaving A Plus, Kidd has illegally connected with A Plus’s
                      17   systems 169 times, accessing 215 client proposals with a total bid value of nearly
                      18   $1.4 million.
                      19         5.        To be clear, access to this information was not provided to Kidd by the
                      20   clients — clients have told A Plus that Kidd has used confidential information in
                      21   conversations with them that she should not have had access to, and they expressed
                      22   confusion about how she came to be in possession of that information.
                      23         6.        By viewing confidential bid and proposal information, Kidd was able to
                      24   leverage A Plus’s proprietary bids and proposals for the benefit of Atlas and facilitate
                      25   Atlas’s unlawful competition with A Plus. Indeed, there is evidence that Atlas has
                      26   persuaded A Plus clients to switch to Atlas after Kidd accessed this confidential
                      27   information.
                      28
VEDDER PRICE (CA), LLP
                                                                                  COMPLAINT FOR INJUNCTIVE RELIEF
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                      -1-                           AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 3 of 13



                       1         7.     A Plus now files this Complaint to hold Atlas and Kidd responsible for
                       2   their unlawful anticompetitive behavior, put an end to their unlawful trade practices,
                       3   and recover damages and fees.
                       4                                JURISDICTION AND VENUE
                       5         8.     The Court has subject matter jurisdiction over this action pursuant to 28
                       6   U.S.C. § 1331 because the CFAA presents federal questions.
                       7         9.     The Court has supplemental jurisdiction over the related state law claims
                       8   pursuant to 28 U.S.C. § 1367 because they arise out of the same case or controversy.
                       9         10.    A Plus is a California corporation with its principal place of business in
                      10   Pleasant Hill, California.
                      11         11.    Atlas is a California corporation with its principal place of business in
                      12   Concord, California.
                      13         12.    Kidd is a citizen of the state of California.
                      14         13.    This Court has personal jurisdiction over Atlas and Kidd because all of
                      15   the defendants are citizens of California.
                      16         14.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)
                      17   because this is the judicial district in which a substantial part of the events or
                      18   omissions giving rise to the claims occurred.
                      19                           INTRADISTRICT ASSIGNMENT
                      20         15.     This matter is properly assigned to the San Francisco or Oakland
                      21   Divisions because a substantial part of the events or omissions which give rise to A
                      22   Plus’s claims arose in Contra Costa County.
                      23                                FACTUAL BACKGROUND
                      24                      Kidd’s unlawful acts, for the benefit of Atlas
                      25         16.    In July 2017, Kidd began working for A Plus as a urban forest manager.
                      26         17.    During Kidd’s employment, she routinely used the same IP address to
                      27   access A Plus’s systems while working remotely from her home.
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                               COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                    AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 4 of 13



                       1         18.   Kidd’s last day of employment with A Plus was on July 7, 2020 and her
                       2   last day with access to A Plus systems was on July 5, 2020.
                       3         19.   In the final hours of her employment, Kidd accessed 22 proposals in a
                       4   four-hour period, including accessing 13 proposals in about 16 minutes.
                       5         20.   On information and belief, Kidd accessed those proposals so that she
                       6   could copy the direct links to those proposals onto her computer for future use after
                       7   her access to the system was terminated.
                       8         21.   Shortly thereafter leaving A Plus, Kidd began working as a Regional
                       9   Manager for Atlas.
                      10         22.   Almost immediately upon her departure from A Plus, the same IP
                      11   address that Kidd had used to work remotely while she was an employee began to
                      12   access confidential bid and proposal information on A Plus’s systems.
                      13         23.   In total, this IP address has accessed information related to 33 A Plus
                      14   individual user accounts, 123 properties, and 24 client companies, with the most
                      15   recent access attempt occurring on February 25th, 2021.
                      16         24.   Among the proposals improperly accessed by this IP address were the
                      17   22 proposals that Kidd accessed during her final hours as an A Plus employee.
                      18         25.   The IP address has connected illegally with A Plus systems 226 times
                      19   since Kidd’s separation, granting access to 1,212 client proposals with a total bid
                      20   value in excess of $12 million.
                      21         26.   Even after A Plus became aware of the issue and blocked the IP address,
                      22   attempts to access the system continued.
                      23         27.   The confidential nature of the documents accessed by Kidd — including
                      24   pricing structures, proprietary business processes, individualized tree data, and
                      25   history of care — enabled her and Atlas to unlawfully compete with A Plus.
                      26         28.   By virtue of her employment with A Plus (including execution of a
                      27   confidentiality agreement), Kidd knew that these documents contained confidential,
                      28   proprietary information that she should not have accessed on behalf of a competitor.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                             COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                  AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 5 of 13



                       1         29.    A Plus clients have noted that Kidd has used confidential information in
                       2   conversations with them that she should not have had access to, and they expressed
                       3   confusion about how she came to be in possession of that information.
                       4         30.    On information and belief, Kidd and another former A Plus employee
                       5   have opened new sales territories for Atlas based on their use of confidential
                       6   information stolen from A Plus.
                       7         31.    A Plus had contractual agreements with many of the clients about which
                       8   Kidd unlawfully obtained confidential information with the intent to convert those
                       9   clients to Atlas.
                      10         32.    For example, A Plus had a four-year tree care contract with CJM
                      11   Association Services, but that client has now moved to Atlas.
                      12         33.    Additionally, various other customers and potential customers moved
                      13   from A Plus to Atlas shortly after Kidd’s arrival at Atlas, including, but not limited
                      14   to, Pacific Capital, FPI Management, CJM Association Services, Avanath, The
                      15   Arbors Greystar, Academy Lane , FPI Management, Harlow by Conam, and Rancho
                      16   Verde Mobile Home Parks.
                      17         34.    These and other business developments (including Atlas’ expansion into
                      18   new markets) are directly related to the unauthorized access to A Plus data.
                      19         35.    Accessing and obtaining proprietary pricing models through A Plus
                      20   proposals means that Atlas could interfere with contractual relationships beyond just
                      21   the area where Kidd works because many A Plus clients manage properties
                      22   throughout Northern California.
                      23         36.    Kidd’s conduct in accessing these confidential documents is within the
                      24   scope of her employment for Atlas.
                      25         37.    Atlas knew or should have known about Kidd’s conduct.
                      26         38.    On information and belief, Kidd’s conduct in accessing these
                      27   confidential documents was directly authorized or tacitly endorsed by Atlas.
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                             COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                  AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 6 of 13



                       1         39.    A Plus is continuing to evaluate its damages, but the actual monetary
                       2   damages from the improper access to confidential information exceed $4 million.
                       3
                                 COUNT I – VIOLATION OF SECTION 1030(A)(2)(C) OF CFAA
                       4
                                                        (Against Kidd and Atlas)
                       5
                                 40.    A Plus incorporates Paragraphs 1-39 by reference as if fully set forth
                       6
                           herein.
                       7
                                 41.    The CFAA provides a private cause of action against anyone who
                       8
                           intentionally accessed a computer without authorization or exceeded her authorized
                       9
                           access to obtain information from a protected computer. See 18 U.S.C. §
                      10
                           1030(a)(2)(C).
                      11
                                 42.    The CFAA defines a “protected computer” as a computer “which is used
                      12
                           in or affecting interstate or foreign commerce or communication.” 18 U.S.C.
                      13
                           § 1030(e)(2)(B).
                      14
                                 43.    The CFAA allows for a private cause of action if there is a “loss to 1 or
                      15
                           more persons during any 1-year period . . . aggregating at least $5,000 in value.” 18
                      16
                           U.S.C. § 1030(c)(4)(A)(i).
                      17
                                 44.    A Plus’s computer systems are used in and affect interstate commerce
                      18
                           by allowing for bids and proposals in multiple states.
                      19
                                 45.    Since leaving A Plus, Kidd has accessed information related to 33 A
                      20
                           Plus individual user accounts, 123 properties and 24 client companies.
                      21
                                 46.    Kidd has connected to the A Plus systems without authorization 226
                      22
                           times since her separation, granting access to 1,212 client proposals with a total bid
                      23
                           value in excess of $12 million.
                      24
                                 47.    Even if Kidd and Atlas could argue that their access was authorized by
                      25
                           relationships with certain clients who provided Kidd with links to their proposals on
                      26
                           the A Plus system, Kidd clearly exceeded any allegedly authorized access by
                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                             COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                  AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 7 of 13



                       1   accessing documents related to clients that had not provided her with information
                       2   about their relationships with A Plus.
                       3         48.    Moreover, it is evident that Kidd prepared to access materials in this
                       4   fashion by accessing 22 proposals in the final hours of her employment so that she
                       5   could, on information and belief, copy the links for later use.
                       6         49.    All of Kidd’s actions were done within the scope of her employment,
                       7   and Atlas either knew our should have known that Kidd was accessing confidential
                       8   information in this fashion.
                       9         50.    On information and belief, Atlas either directly authorized or tacitly
                      10   endorsed Kidd’s conduct.
                      11         51.    A Plus has suffered — and continues to suffer — losses in excess of
                      12   $5,000.00 in a one-year period, including, without limitation, the costs of
                      13   investigating the incident, and the costs of internal time spent ensuring that Kidd’s
                      14   access to the system was terminated.
                      15         52.    As a result of these wrongdoings, A Plus has suffered monetary damages
                      16   and has suffered substantial and irreparable injury and is threatened with further
                      17   substantial and irreparable injury, for which there is no adequate remedy at law to
                      18   compensate because A Plus has no means of determining what other documents and
                      19   data Kidd may have viewed or manipulated without consent.
                      20         WHEREFORE, A Plus prays for injunctive relief, compensatory damages,
                      21   costs, and prejudgment interest against Kidd and Atlas for their unauthorized access
                      22   to A Plus’s computer systems, and for such other relief as the Court deems just and
                      23   proper.
                      24
                                COUNT II – VIOLATION OF CALIFORNIA PENAL CODE § 502
                      25
                                                          (Against Kidd and Atlas)
                      26
                                 53.    A Plus incorporates Paragraphs 1-39 by reference as if fully set forth
                      27
                           herein.
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                              COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                   AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 8 of 13



                       1         54.    California Penal Code § 502(c)(1) makes it unlawful for an individual
                       2   to knowingly access and without permission use any data, computer, computer
                       3   system, or computer network to wrongfully control or obtain data.
                       4         55.    Kidd violated this provision through her unlawful access to A Plus’s
                       5   computer system to wrongfully obtain confidential business information.
                       6         56.    California Penal Code § 502(e)(1) provides a civil remedy to the owner
                       7   of any computer system who suffers damage by reason of a violation of any provision
                       8   of subdivision (c).
                       9         57.    A Plus has been damaged by Kidd’s violations of the California Penal
                      10   Code § 502 in an amount of at least $4 million.
                      11         58.    All of Kidd’s actions were done within the scope of her employment,
                      12   and Atlas either knew our should have known that Kidd was accessing confidential
                      13   information in this fashion.
                      14         59.    On information and belief, Atlas either directly authorized or tacitly
                      15   endorsed Kidd’s conduct.
                      16         WHEREFORE, A Plus prays for compensatory damages, costs, prejudgment
                      17   interest, and attorneys’ fees against Kidd and Atlas for their unauthorized access to
                      18   A Plus’s computer systems, and for such other relief as the Court deems just and
                      19   proper.
                      20                         COUNT III – VIOLATION OF THE UCL
                      21                                     (Against Atlas)
                      22         60.    A Plus incorporates Paragraphs 1-39 by reference as if fully set forth
                      23   herein.
                      24         61.    Atlas’s conduct, through its employee Kidd, as alleged herein,
                      25   constitutes unlawful, unfair acts and/or deceptive business practices and unfair
                      26   competition in violation of California Business & Professions Code §§ 17200 et seq.
                      27         62.    Atlas engaged in such conduct without privilege, justification or excuse.
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                             COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                  AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 9 of 13



                       1         63.      Atlas’s conduct, as alleged herein, is unlawful because it constitutes
                       2   violations of multiple laws, including the CFAA, and California Penal Code § 502.
                       3         64.      Atlas’ conduct is also unfair because it is unethical and unscrupulous.
                       4   Atlas engaged in the conduct alleged herein to, among other things, undermine A
                       5   Plus’s ability to conduct its business and service its clients’ needs in order to better
                       6   position itself to improperly solicit A Plus’s clients and to otherwise unfairly compete
                       7   with A Plus.
                       8         65.      Kidd, as a former A Plus employee, knew that they these proposals
                       9   contained confidential information that would give Atlas an unfair competitive
                      10   advantage, yet she accessed them anyway on behalf of Atlas.
                      11         66.      The foregoing misconduct constitutes unlawful, unfair and deceptive
                      12   business practices and unfair competition in violation of California Business &
                      13   Professions Code §§ 17200 et seq., and as a direct and proximate result of such
                      14   unlawful, unfair and deceptive business practices and unfair competition, A Plus has
                      15   sustained severe, immediate and irreparable harm, damage and injury, which entitles
                      16   A Plus to restitution, disgorgement and/or damages, and such other relief permitted
                      17   under California Business & Professions Code §§ 17200 et seq.
                      18         67.      As a further direct and proximate result of Atlas’s unlawful, unfair and
                      19   deceptive business practices and unfair competition, Atlas has been unjustly enriched
                      20   by, among other things, unfairly competing and deriving economic benefit therefrom
                      21   at the expense of A Plus.
                      22         WHEREFORE, A Plus prays for injunctive relief, restitution, disgorgement,
                      23   costs, and prejudgment interest against Atlas for its unlawful, unfair, and fraudulent
                      24   competitive conduct, and for such other relief as the Court deems just and proper.
                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                               COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                    AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 10 of 13



                       1                   COUNT IV – INTENTIONAL INTERFERENCE
                       2                      WITH CONTRACTUAL RELATIONS

                       3
                                                               (Against Atlas)

                       4
                                 68.    A Plus incorporates Paragraphs 1-39 by reference as if fully set forth

                       5
                           herein.

                       6
                                 69.    A Plus had a variety of long-term contracts and business relationships,

                       7
                           including, but not limited to, a four-year tree care contract with CJM Association

                       8
                           Services and business with The Arbors Greystar and Avanath.               These clients

                       9
                           represent multiple properties across multiple regions that extend past Sacramento.

                      10
                                 70.     At all relevant times, Atlas, either independently or through its

                      11
                           employee, Kidd, knew of the existence and nature of these contracts between A Plus

                      12
                           and its customers.

                      13
                                 71.    Atlas’s conduct prevented performance or made performance of these

                      14
                           contracts more difficult, by using unlawfully obtained confidential proposal and bid

                      15
                           information to unfairly compete with A Plus and by causing clients to question how

                      16
                           Atlas had access to confidential information about them.

                      17
                                 72.    Atlas intended to disrupt the performance of these contracts, and/or

                      18
                           knew that disruption of performance of these contracts was certain or substantially

                      19
                           certain to occur.

                      20
                                 73.    Atlas committed its interference via malice, oppression, and fraud,

                      21
                           including by impermissibly accessing and using A Plus’s confidential information

                      22
                           obtained to interfere with A Plus’s contracts with its customers.

                      23
                                 74.    As a result of the foregoing, A Plus has suffered damages in the amount

                      24
                           of at least $4 million.

                      25
                                 WHEREFORE, A Plus prays for compensatory damages, punitive damages,

                      26
                           costs, and prejudgment interest against Atlas for its tortious interference, and for such

                      27
                           other relief as the Court deems just and proper.

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                               COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                    AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 11 of 13



                       1                    COUNT V – INTENTIONAL INTERFERENCE
                       2                   WITH PROSPECTIVE ECONOMIC RELATIONS

                       3
                                                               (Against Atlas)

                       4
                                    75.   A Plus incorporates Paragraphs 1-39 by reference as if fully set forth

                       5
                           herein.

                       6
                                    76.   At all relevant times, A Plus maintained prospective economic

                       7
                           relationships with customers and potential customers that likely would have resulted

                       8
                           in an economic benefit to A Plus.

                       9
                                    77.   At all relevant times, Atlas, either independently or through its

                      10
                           employee, Kidd, knew of the existence and nature of these prospective economic

                      11
                           relationships between A Plus and its customers and potential customers.

                      12
                                    78.   Atlas engaged in purposeful, wrongful conduct, independently wrongful

                      13
                           from the interference itself, including by accessing A Plus’s confidential information

                      14
                           through unlawful means, including by violating the CFAA and California Penal Code

                      15
                           § 502.

                      16
                                    79.   By engaging in this conduct, Atlas intended to disrupt A Plus’s

                      17
                           relationships and/or knew that disruption of these relationships was certain or

                      18
                           substantially certain to occur.

                      19
                                    80.   A Plus’s prospective economic relationships with its customers and

                      20
                           potential customers were disrupted, and several customers and potential customers

                      21
                           have since given their business to Atlas, including, but not limited to, Pacific Capital,

                      22
                           FPI Management, CJM Association Services, Avanath, The Arbors Greystar,

                      23
                           Academy Lane, FPI Management, Harlow by Conam, and Rancho Verde Mobile

                      24
                           Home Parks. In many cases, the above companies manage multiple properties each

                      25
                           and extend to regions well outside Sacramento.

                      26
                                    81.   A Plus’s prospective economic relationships with its customers and

                      27
                           potential customers also were disrupted because A Plus clients have now questioned

                      28
                           how confidential information about them came to be in Atlas’s possession.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                               COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                    AND DAMAGES
                             Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 12 of 13



                       1         82.    Atlas committed its interference via malice, oppression, and fraud,
                       2   including by impermissibly accessing, and using A Plus’s confidential information
                       3   obtained to interfere with A Plus’s prospective economic advantage.
                       4         83.    As a result of the foregoing, A Plus has suffered damages in the amount
                       5   of at least $2 million.
                       6         WHEREFORE, A Plus prays for compensatory damages, punitive damages,
                       7   costs, and prejudgment interest against Atlas for its intentional interference, and for
                       8   such other relief as the Court deems just and proper.
                       9                               COUNT VI – CONVERSION
                      10                                      (Against Kidd)
                      11         84.    A Plus incorporates Paragraphs 1-39 by reference as if fully set forth
                      12   herein.
                      13         85.    At all relevant times, A Plus was the sole owner of the confidential bid
                      14   and proposal information stored on its computer systems.
                      15         86.    Kidd substantially interfered with A Plus’s Property by knowingly or
                      16   intentionally taking possession of the confidential bid and proposal information, and
                      17   refusing to return the confidential bid and proposal information after A Plus
                      18   demanded its return, unlawfully converting A Plus’s property for her own benefit and
                      19   for the benefit of Atlas.
                      20         87.    A Plus did not consent to Kidd’s actions.
                      21         88.    As a result of Kidd’s conversion, A Plus has suffered damages in an
                      22   amount to be proven at trial.
                      23         WHEREFORE, A Plus prays for compensatory damages, costs, and
                      24   prejudgment interest against Atlas for its tortious interference, and for such other
                      25   relief as the Court deems just and proper.
                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                                     AND DAMAGES
                            Case 3:21-cv-01949-TSH Document 1 Filed 03/19/21 Page 13 of 13



                       1   Dated: March 19, 2021            A PLUS TREE, INC.
                       2

                       3
                                                            By:/s/ Deborah A. Hedley
                       4                                       Deborah A. Hedley
                       5
                                                           VEDDER PRICE (CA), LLP
                       6                                   DEBORAH A. HEDLEY (SB# 276826)
                       7
                                                           dhedley@vedderprice.com
                                                           1925 Century Park East, Suite 1900
                       8                                   Los Angeles, California 90067
                       9
                                                           T: +1 424-204-7700
                                                           F: +1 424-204-7702
                      10

                      11                                   VEDDER PRICE P.C.
                                                           BRYAN K. CLARK
                      12                                   (motion to appear pro hac vice forthcoming)
                      13                                   bclark@vedderprice.com
                                                           222 N. LaSalle Street
                      14                                   Chicago, Illinois 60601
                      15                                   T: +1 312-609-7500
                                                           F: +1 312-609-5005
                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                       COMPLAINT FOR INJUNCTIVE RELIEF
      LOS ANGELES
                                                                                            AND DAMAGES
